Citation Nr: 1120080	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disorder.  Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

On his November 1966 service entrance examination, the Veteran reported that one month prior to his enlistment, he had a back injury at work for which he was treated by a private physician.  However, he denied any recurrent back pain and the clinical examination of his back on service entrance was negative for any abnormalities.

However, following two weeks of basic training, in January 1967, the Veteran complained of low back pain while marching.  He stated that his back was injured in September of the previous year prior to his enlistment.  X-ray of the lumbar spine revealed slight curvature of the lumbar spine with convexity directed to the left.  It was noted the vertebral bodies were otherwise normally aligned and the interspaces were of normal width.  There was no evidence of fracture, dislocation or bone destruction.  Service treatment records document continuing complaints of low back pain in March, June, and September of 1967.  However, the Veteran's October 1968 separation examination is negative for any complaints or findings of a back disorder.

The Veteran was afforded a VA spine examination in June 2007 in connection with the present claim on appeal.  While the June 2007 VA examiner noted that the Veteran sustained a lumbar strain while in the military, the examiner stated "this type of condition typically resolves without residual and I would not expect ongoing problems as a result of this type of injury."  Accordingly, the examiner concluded that the Veteran's current low back condition was not related to his military service time.

At the May 2010 hearing before the Board, the Veteran testified that he continued to have low back pain in service for which he took pain medication and the condition was occasionally aggravated with overuse, during which time he experienced stiffness in the back and numbness in the right leg.  He also stated that he continued to seek medical care for his low back condition regularly from private physicians and chiropractors after separation from service.  Lay testimony is competent evidence as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge).  As the Veteran presented competent evidence of observable symptoms that he experienced ongoing low back symptoms in service, the Board finds that the Veteran must be afforded another VA examination to determine the etiology of his currently diagnosed low back disorder with consideration of this lay testimony provided by the Veteran.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the examination conducted pursuant to this Remand must include an opinion from the examiner as to whether any low back disorder pre-existed the Veteran's military service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  If a low back disorder is not found to have pre-existed the Veteran's military service, the examiner should address the etiology of the currently diagnosed low back disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him an additional opportunity to identify or submit any other pertinent evidence in support of his claim.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine the etiology of his currently diagnosed low back disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether the Veteran's currently diagnosed low back disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any pre-existing back disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  If the Veteran's low back disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed low back disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



